DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the Application Number 16/874,056 filed on 05/14/2020.
Claims 1-2, 4, 9, 19-20, 22-24, 27, 30-31, 33, 39, 46-47, 58, 63, and 125 are currently pending and have been examined. 
This action is made NON-FINAL in response to the “Amendment” and “Remarks” filed on 07/05/2022.
This action is made NON-FINAL in response to the RCE filed by the Applicant on 07/05/2022.

Claim Objections
Claim 63 is objected to because of the following informalities:

In claim 63, lines 17-19, “that exists in at least one of the subsystems in the identified subset of the plurality of subsystems exists in at least one of the subsystems in the identified subset of the plurality of subsystems” should read “that exists in at least one of the subsystems in the identified subset of the plurality of subsystems”.

Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 9, 19-27, 31, 33, 46, and 63 are rejected under 35 U.S.C. 103 as being unpatentable over Bai (U.S. Pub. No. 2018/0156624 A1) in view of Lassoued (U.S. Pub. No. 2019/0102689 A1) in further view of Pahwa (U.S. Pub. No. 2018/0075747 A1).

Regarding Claim 1:
Bai teaches:
A method comprising: collecting, via at least one wireless communications network, movement data pertaining to each subsystem in a plurality of subsystems,, (“The disclosed subject matter relates to vehicular communications networks and methods of use and manufacture thereof. In particular, some embodiments relate to methods and apparatus for generating, transmitting, and/or receiving data along a vehicular communications network relating to a vehicle's location and/or path or route of travel.” (Bai: Background – 2nd paragraph) Bai further mentions wireless communication and states “The disclosed vehicle communication network is intended to be implemented with any known, related art or later developed technologies. For example, the implemented technologies can involve ad hoc networks, Dedicated Short Range Communications (DSRC) networks (including but not limited to those types of networks currently used by some transport and traffic systems, such as for automatic toll collection), wireless access in vehicular environments (WAVE), cellular networks, Wi-Fi networks, and/or any other network protocol that can provide the desired functionalities.” (Bai: Detailed Description of Exemplary Embodiments – 32nd paragraph))
wherein the plurality of subsystems comprises at least one slow-moving subsystem and/or at least one fast-moving subsystem;, (“Some of the disclosed embodiments relate to a vehicle communication network that is disclosed below in the context of a traffic scenario 100. This scenario may involve one or more users and vulnerable road users (VRUs). The users can include vehicles, and the VRUs can include pedestrians, automobiles, trucks, vans, minivans, sport utility vehicles (SUVs), busses, recreational vehicles, amusement park vehicles, trams, golf carts, robotically controlled vehicles, automated drive vehicles, remote controlled vehicles, drones, motorcycles, scooters, mopeds, bicycles, ATVs, roadside units, transportable objects, trains, trams, light rail trains, boats, personal watercraft, aircraft, helicopters, or any transport related entity or infrastructure. In fact, the various disclosed methods and apparatus are intended to be usable with any type of user and/or mode of transport that can travel along, or can be located in proximity to, any improved, unimproved, and/or unmarked path.” (Bai: Detailed Description of Exemplary Embodiments – 31st paragraph, FIG. 1) Examiner Note: The examiner is interpreting the slow-moving subsystems to include vehicle surroundings that are at a slower speed than the actual subject vehicle itself and any fast-moving subsystem to include any vehicle surroundings that are at a faster speed than the actual subject vehicle itself. Slow-moving subsystems may therefore include pedestrians, infrastructures, bicyclists, etc…, while fast moving subsystems may include other vehicles, motorcycles, etc…)
automatically calculating, by at least one processor, (“a processor that is configured to determine” (Bai: Summary – 11th paragraph))
automatically comparing, by the at least one processor, (“a processor that is configured to determine” (Bai: Summary – 11th paragraph))
automatically determining, by the at least one processor, (“a processor that is configured to determine” (Bai: Summary – 11th paragraph))
whether a current movement anomaly, including at least one of (1) a deviation in applicable traffic rules related to movement pattern, speed, acceleration, or deceleration and (2) a compromised line of sight in which there is a physical obstruction relative to an otherwise unobstructed line of sight to another subsystem, that exists in at least one of the subsystems in the identified subset of the plurality of subsystems;, (“The vehicle sensor system 516 can include devices to detect one or more characteristics of a road hazard, such as the presence of a vehicle, pedestrian, entity, or traffic-related situation. Characteristics can include identity, speed, direction, location, acceleration, orientation, size, etc.” (Bai: Detailed Description of Exemplary Embodiments – 73rd paragraph, FIG. 5) Examiner Note: The examiner is interpreting the hazardous conditions to be considered movement anomaly and to at least include the presence of a vehicle, pedestrian, entity, or traffic-related situation as well as their characteristics such as a deviation in applicable traffic rules, speed, acceleration, etc…)
identifying, by the at least one processor, (“a processor that is configured to determine” (Bai: Summary – 11th paragraph))
and that at least one of the subsystems in the identified subset has at least one current movement anomaly; and responsive to identifying the instance, issuing at least one warning to at least one of the subsystems in the identified subset., (“Vehicle 104 includes a collision warning system (CWS) 202 that can receive and assess safety information and data. The CWS 202 can constitute an implementation of a collision avoidance technology to assess the risk of a collision of the subject vehicle with another vehicle, pedestrian, entity, etc., and can alert a driver through visual and audible warnings.” (Bai: Detailed Description of Exemplary Embodiments – 40th paragraph, FIG. 2) Examiner Note: The examiner is interpreting the movement anomaly to include a potential collision instance and consequent issuing of a warning message as a result of that instance.)
Bai does not teach but Lassoued teaches:
and without human intervention,, (“without requiring human interaction” (Lassoued: Detailed Description of the Drawings – 25th paragraph))
and without human intervention,, (“without requiring human interaction” (Lassoued: Detailed Description of the Drawings – 25th paragraph))
and without human intervention,, (“without requiring human interaction” (Lassoued: Detailed Description of the Drawings – 25th paragraph))
and without human intervention, (“without requiring human interaction” (Lassoued: Detailed Description of the Drawings – 25th paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Bai with these above aforementioned teachings from Lassoued in order to create a safe and efficient system and method to issue vehicular surrounding warnings. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Bai’s vehicular communications network and methods of use and manufacture with Lassoued’s monitoring vehicular operation risk system using sensing devices as “conventional aids enabling a driver to reduce the operational risk are limited in some cases” (Lassoued: Background of the Invention – 2nd paragraph). Combining both Bai and Lassoued would increase the safety and security of vehicle passengers in order to “improve the safety on roads and to prevent accidents.” (Lassoued: Background of the Invention – 2nd paragraph)
Bai in view of Lassoued does not teach but Pahwa teaches:
a likelihood of a collision occurring among an identified subset of the plurality of subsystems;, (“The network server device compares the location, the orientation, and the motion to information associated with at least one other traffic object to predict a likelihood of collision between the bicycle and the at least one other traffic object.” (Pahwa: Summary – 13th paragraph) Examiner Note: The examiner is interpreting the identified subset of the plurality of subsystems to be the bicycle in this case.)
the likelihood of a collision occurring to a collision-probability threshold;, (“The network server device compares the location, the orientation, and the motion to information associated with at least one other traffic object to predict a likelihood of collision between the bicycle and the at least one other traffic object. If the predicted likelihood of collision is above a predetermined threshold, the mobile computing device receives a notification from the network server device over the at least one network, via the at least one communication interface, and outputs at least one of an audio indication, visual indication, and haptic indication to a cyclist operating the bicycle, via the at least one output device.” (Pahwa: Summary – 13th paragraph))
based at least in part on the collected movement data, an instance in which each warning-triggering condition in a set of warning-triggering conditions is true, wherein the set of warning-triggering conditions comprises: that the likelihood of a collision occurring among an identified subset of the plurality of subsystems is greater than the collision-probability threshold;, (“The network server device compares the location, the orientation, and the motion to information associated with at least one other traffic object to predict a likelihood of collision between the bicycle and the at least one other traffic object. If the predicted likelihood of collision is above a predetermined threshold, the mobile computing device receives a notification from the network server device over the at least one network, via the at least one communication interface, and outputs at least one of an audio indication, visual indication, and haptic indication to a cyclist operating the bicycle, via the at least one output device.” (Pahwa: Summary – 13th paragraph) Examiner Note: The examiner is interpreting the set of warning-conditions to be true in the plurality of subsets as an equivalent to comparing the location, the orientation, and the motion to information associated with at least one other traffic object as mentioned by Pahwa.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Bai in view of Lassoued with these above aforementioned teachings from Pahwa in order to create a safe and effective warning system to pedestrians and general road traffic. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Bai’s vehicular communications network and methods of use and manufacture with Pahwa’s systems, apparatus, and methods for improving safety related to movable/ moving objects in order to “protect pedestrians and cyclists” (Pahwa: Background – 4th paragraph) by warning “vehicle operators to the potential presence of pedestrians and/or cyclists” (Pahwa: Background – 4th paragraph), therefore “developing and rolling out technology for accident prevention, including intelligent systems for detecting and reacting to nearby objects or phenomena” (Pahwa: Background – 4th paragraph) and promoting a safer vehicle surrounding and driving environment.
Regarding Claim 4:
Bai in view of Lassoued in further view of Pahwa, as shown in the rejection above, discloses the limitations of claim 1. Bai further teaches:
The method of claim 1, wherein the identified subset comprises a slow-moving subsystem, and wherein issuing the at least one warning comprises issuing at least one warning to the slow-moving subsystem., (““V2X” is used in the present disclosure to cover “vehicle-to-everything” communications, and variations of V2X designations may depend on the intended user that is transmitting V2X signals. As shown in FIG. 1, vehicle 104 may be equipped with a vehicle to vehicle (V2V) transceiver 106 that can exchange messages and information with other users equipped with DSRC compatible transceivers. For example, the V2V transceiver 106 can communicate with remote vehicle 110 via a V2V (vehicle to vehicle) transceiver 108, bicycle 120 via a V2B (vehicle to bicycle) transceiver 122, pedestrian 126 via a V2P (vehicle to pedestrian) transceiver 128, motorcycle 130 via a V2M (vehicle to motorcycle) transceiver 132, school bus 134 via a V2V transceiver 136, and pedestrians 138 via V2P transceivers 140. RSEs 112 and 116 are each equipped with V2I transceivers 114 and 118, respectively, which can be used to transmit information from any type of traffic infrastructure, such as traffic signals, or traffic sensors for speed or road conditions, etc.” (Bai: Detailed Description of Exemplary Embodiments – 35th-36th paragraphs, FIG. 1) “Components of CWS 202 can exchange safety messages, warnings and alerts, and/or other useful information with V2X users via V2V transceiver 106.” (Bai: Detailed Description of Exemplary Embodiments – 41st paragraph, FIG. 2))
Regarding Claim 9:
Bai in view of Lassoued in further view of Pahwa, as shown in the rejection above, discloses the limitations of claim 4. Bai further teaches:
The method of claim 4, wherein the identified subset further comprises a fast-moving subsystem, and wherein issuing the at least one warning comprises issuing at least one warning to the fast-moving subsystem,, (““V2X” is used in the present disclosure to cover “vehicle-to-everything” communications, and variations of V2X designations may depend on the intended user that is transmitting V2X signals. As shown in FIG. 1, vehicle 104 may be equipped with a vehicle to vehicle (V2V) transceiver 106 that can exchange messages and information with other users equipped with DSRC compatible transceivers. For example, the V2V transceiver 106 can communicate with remote vehicle 110 via a V2V (vehicle to vehicle) transceiver 108, bicycle 120 via a V2B (vehicle to bicycle) transceiver 122, pedestrian 126 via a V2P (vehicle to pedestrian) transceiver 128, motorcycle 130 via a V2M (vehicle to motorcycle) transceiver 132, school bus 134 via a V2V transceiver 136, and pedestrians 138 via V2P transceivers 140. RSEs 112 and 116 are each equipped with V2I transceivers 114 and 118, respectively, which can be used to transmit information from any type of traffic infrastructure, such as traffic signals, or traffic sensors for speed or road conditions, etc.” (Bai: Detailed Description of Exemplary Embodiments – 35th-36th paragraphs, FIG. 1) “Components of CWS 202 can exchange safety messages, warnings and alerts, and/or other useful information with V2X users via V2V transceiver 106.” (Bai: Detailed Description of Exemplary Embodiments – 41st paragraph, FIG. 2))
Bai does not teach but Lassoued teaches:
[…] wherein the at least one warning comprises a recommendation to reduce speed., (“The mechanisms of the illustrated embodiments warn the driver that the driving behavior is unsafe, dangerous, aggressive, or provide another explanation as to the assessed risk and may recommend a different course of vehicle operational behavior (e.g., a lane change assist, optimal speed, autopilot system, etc.)” (Lassoued: Detailed Description of the Drawings – 60th paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Bai with these above aforementioned teachings from Lassoued in order to create a safe and efficient system and method to issue vehicular surrounding warnings. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Bai’s vehicular communications network and methods of use and manufacture with Lassoued’s monitoring vehicular operation risk system using sensing devices as “conventional aids enabling a driver to reduce the operational risk are limited in some cases” (Lassoued: Background of the Invention – 2nd paragraph). Combining both Bai and Lassoued would increase the safety and security of vehicle passengers in order to “improve the safety on roads and to prevent accidents.” (Lassoued: Background of the Invention – 2nd paragraph)
Regarding Claim 19:
Bai in view of Lassoued in further view of Pahwa, as shown in the rejection above, discloses the limitations of claim 1. Bai does not teach but Pahwa teaches:
The method of claim 1, further comprising receiving a message containing the likelihood of a collision occurring among then identified subset of the plurality of subsystems., (“The network server device compares the location, the orientation, and the motion to information associated with at least one other traffic object to predict a likelihood of collision between the bicycle and the at least one other traffic object. If the predicted likelihood of collision is above a predetermined threshold, the mobile computing device receives a notification from the network server device over the at least one network, via the at least one communication interface, and outputs at least one of an audio indication, visual indication, and haptic indication to a cyclist operating the bicycle, via the at least one output device.” (Pahwa: Summary – 13th paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Bai with these above aforementioned teachings from Pahwa in order to create a safe and effective warning system to pedestrians and general road traffic. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Bai’s vehicular communications network and methods of use and manufacture with Pahwa’s systems, apparatus, and methods for improving safety related to movable/ moving objects in order to “protect pedestrians and cyclists” (Pahwa: Background – 4th paragraph) by warning “vehicle operators to the potential presence of pedestrians and/or cyclists” (Pahwa: Background – 4th paragraph), therefore “developing and rolling out technology for accident prevention, including intelligent systems for detecting and reacting to nearby objects or phenomena” (Pahwa: Background – 4th paragraph) and promoting a safer vehicle surrounding and driving environment.
Regarding Claim 20:
Bai in view of Lassoued in further view of Pahwa, as shown in the rejection above, discloses the limitations of claim 1. Bai further teaches:
The method of claim 1, wherein automatically calculating the likelihood of a collision occurring among the identified subset of the plurality of subsystems includes automatically calculating the likelihood of a collision based on a set of one or more collision criteria including location and trajectory of the subsystems in the identified subset., (“An event pattern comparison calculator can perform statistical and predictive calculations to determine if, based on two or more users' current position data, course heading data, course history data, projected course data, kinematic data, range or distance data, speed and acceleration data, and/or location data, there is a potential risk of collision events in the real-time traffic scenario. Examples of such collision events include, but are not limited to, motorcycle and vehicular traffic, bicycle traffic, pedestrian traffic, objects falling or felled in a roadway (such as rocks or trees), wildlife, domestic animals, flooded roads, or any other condition or environmental situation that could cause an unexpected road hazard.” (Bai: Detailed Description of Exemplary Embodiments – 58th paragraph))
Regarding Claim 22:
Bai in view of Lassoued in further view of Pahwa, as shown in the rejection above, discloses the limitations of claim 1. Bai does not teach but Pahwa teaches:
The method of claim 1, wherein identifying that the likelihood of a collision occurring among an identified subset of the plurality of subsystems is greater than the collision-probability threshold comprises receiving a message indicating that the likelihood of a collision occurring among the identified subset of the plurality of subsystems is greater than the collision-probability threshold., (“The network server device compares the location, the orientation, and the motion to information associated with at least one other traffic object to predict a likelihood of collision between the bicycle and the at least one other traffic object. If the predicted likelihood of collision is above a predetermined threshold, the mobile computing device receives a notification from the network server device over the at least one network, via the at least one communication interface, and outputs at least one of an audio indication, visual indication, and haptic indication to a cyclist operating the bicycle, via the at least one output device.” (Pahwa: Summary – 13th paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Bai with these above aforementioned teachings from Pahwa in order to create a safe and effective warning system to pedestrians and general road traffic. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Bai’s vehicular communications network and methods of use and manufacture with Pahwa’s systems, apparatus, and methods for improving safety related to movable/ moving objects in order to “protect pedestrians and cyclists” (Pahwa: Background – 4th paragraph) by warning “vehicle operators to the potential presence of pedestrians and/or cyclists” (Pahwa: Background – 4th paragraph), therefore “developing and rolling out technology for accident prevention, including intelligent systems for detecting and reacting to nearby objects or phenomena” (Pahwa: Background – 4th paragraph) and promoting a safer vehicle surrounding and driving environment.
Regarding Claim 23:
Bai in view of Lassoued in further view of Pahwa, as shown in the rejection above, discloses the limitations of claim 1. Bai further teaches:
The method of claim 1, further comprising selecting a value for the collision-probability threshold based at least in part on a current time of day., (“In step 820, the new event data should meet a threshold condition and/or characteristic of event data to qualify as a potential collision risk and/or road hazard. A condition and/or data characteristic can include, but is not limited to, a temporal component including a relevant time frame, a direction of movement and/or heading of an entity, and heading of the vehicle 104 approaching the entity, etc. A time frame can be any time frame including, but not limited to, a time of day, a range of time within a day, a calendar day or range of days, a week or range of weeks, a month, a range of months, etc.” (Bai: Detailed Description of Exemplary Embodiments – 98th-99th paragraphs, FIG. 1, FIG. 8))
Regarding Claim 24:
Bai in view of Lassoued in further view of Pahwa, as shown in the rejection above, discloses the limitations of claim 1. Bai further teaches:
The method of claim 1, further comprising selecting a value for the collision-probability threshold based at least in part on a terrain characteristic including at least one of a topological terrain characteristic or an accident rate., (“In step 820, the new event data should meet a threshold condition and/or characteristic of event data to qualify as a potential collision risk and/or road hazard.” (Bai: Detailed Description of Exemplary Embodiments – 98th) Bai further includes terrain characteristics as potential collision events and states “Weather patterns and forces of nature can be identified and saved as potential collision events, such as flooding roads or areas, snowy or icy roads or areas, storm-hit or windy roads or areas, including road hazards, such as fallen rocks or trees caused by forces of nature.” (Bai: Detailed Description of Exemplary Embodiments – 145th))
Regarding Claim 27:
Bai in view of Lassoued in further view of Pahwa, as shown in the rejection above, discloses the limitations of claim 1. Bai further teaches:
The method of claim 1, further comprising selecting a value for the collision-probability threshold based at least in part on a weather condition., (“In step 820, the new event data should meet a threshold condition and/or characteristic of event data to qualify as a potential collision risk and/or road hazard.” (Bai: Detailed Description of Exemplary Embodiments – 98th) Bai further includes weather conditions as potential collision events and states “Weather patterns and forces of nature can be identified and saved as potential collision events,” (Bai: Detailed Description of Exemplary Embodiments – 145th)
Regarding Claim 31:
Bai in view of Lassoued in further view of Pahwa, as shown in the rejection above, discloses the limitations of claim 1. Bai further teaches:
The method of claim 1, wherein the at least one current movement anomaly comprises excessive speed., (“The vehicle sensor system 516 can include devices to detect one or more characteristics of a road hazard, such as the presence of a vehicle, pedestrian, entity, or traffic-related situation. Characteristics can include identity, speed, direction, location, acceleration, orientation, size, etc.” (Bai: Detailed Description of Exemplary Embodiments – 73rd paragraph, FIG. 5) Examiner Note: The examiner is interpreting the characteristics of road hazards to be movement anomaly.)
Regarding Claim 33:
Bai in view of Lassoued in further view of Pahwa, as shown in the rejection above, discloses the limitations of claim 1. Bai further teaches:
The method of claim 1, wherein the at least one current movement anomaly comprises excessive acceleration or deceleration., (“The vehicle sensor system 516 can include devices to detect one or more characteristics of a road hazard, such as the presence of a vehicle, pedestrian, entity, or traffic-related situation. Characteristics can include identity, speed, direction, location, acceleration, orientation, size, etc.” (Bai: Detailed Description of Exemplary Embodiments – 73rd paragraph, FIG. 5) Examiner Note: The examiner is interpreting the characteristics of road hazards to be movement anomaly.)
Regarding Claim 46:
Bai in view of Lassoued in further view of Pahwa, as shown in the rejection above, discloses the limitations of claim 1. Bai further teaches:
The method of claim 1, wherein issuing at least one warning to at least one of the subsystems in the identified subset comprises transmitting the at least one warning at least from, via, or to one or more mesh-network nodes., (“Components of CWS 202 can exchange safety messages, warnings and alerts, and/or other useful information” (Bai: Detailed Description of Exemplary Embodiments – 41st paragraph, FIG. 2) Bai further discusses how a subset is able to transmit a warning through mesh-network nodes and states “In FIG. 2, V2V transmitter 106 can be used by the CWS 202 to receive and transmit information to and from the service provider 212 and other information providers through wireless communication network 204 and broadband network 210, such as the Internet. In alternative embodiments, an RF transceiver 224 can be used by the CWS 202 to receive and transmit information to and from the service provider 212 through wireless communication network 204 and broadband network 210, such as the Internet. RF transmitter 224 can include, but is not limited to, a wireless phone, a wireless modem, a Wi-Fi compatible transceiver, and/or any other device that communicates with other networks using a wireless communication network 204.” (Bai: Detailed Description of Exemplary Embodiments – 42nd paragraph, FIG. 2))
Regarding Claim 63:
Bai teaches:
A risk-assessment system comprising:, (“a collision warning system (CWS) 202 that can receive and assess safety information and data. The CWS 202 can constitute an implementation of a collision avoidance technology to assess the risk of a collision of the subject vehicle with another vehicle, pedestrian, entity, etc.,” (Bai: Detailed Description of Exemplary Embodiments – 40th paragraph, FIG. 2))
a communication interface;, (“a driver vehicle interface that is configured to communicate information to a vehicle operator.” (Bai: Summary – 11th paragraph))
at least one processor;, (“a processor” (Bai: Summary – 11th paragraph))
and data storage that contains instructions executable by the processor for carrying out a set of risk-assessment-system functions,, (“FCW server 302 and FCW database 306 can include processors, memory, and instructions to operate as a computer. FCW server 302 may interact with FCW database 306 to access collision event data and/or information, such as graphics, maps, images, videos, navigational data, or any other data that can be useful to collision warning system 202. FCW database 306 may be organized using any known, related art and/or later developed data storage method and/or structure. FCW database 306 may include hard drives, flash drives, magnetic drives with removable storage media, such as disks or tape, or optical drives with removable storage media, such as discs, memory sticks, memory cards, embedded or discrete flash memory, and/or any other type of memory.” (Bai: Detailed Description of Exemplary Embodiments – 45th paragraph, FIG. 2, FIG. 3) Bai continues to describe how the instructions are executable by the processor and states “The instructions 410 may be any set of instructions to be executed directly (such as machine code) or indirectly (such as scripts) by the processor 406.” (Bai: Detailed Description of Exemplary Embodiments – 49th paragraph, FIG. 4) Examiner Note: The examiner is interpreting the collision warning system to be considered equivalent to a risk- assessment-system.)
the set of risk-assessment-system functions comprising:, (“a collision warning system” (Bai: Summary – 10th paragraph) Examiner Note: The examiner is interpreting the collision warning system to be considered equivalent to a risk- assessment-system.)
collecting, via the communication interface,, (“a driver vehicle interface that is configured to communicate information to a vehicle operator.” (Bai: Summary – 11th paragraph))
movement data pertaining to each subsystem in a plurality of subsystems,, (“The disclosed subject matter relates to vehicular communications networks and methods of use and manufacture thereof. In particular, some embodiments relate to methods and apparatus for generating, transmitting, and/or receiving data along a vehicular communications network relating to a vehicle's location and/or path or route of travel.” (Bai: Background – 2nd paragraph))
wherein the plurality of subsystems comprises at least one slow-moving subsystem and/or at least one fast-moving subsystem;, (“Some of the disclosed embodiments relate to a vehicle communication network that is disclosed below in the context of a traffic scenario 100. This scenario may involve one or more users and vulnerable road users (VRUs). The users can include vehicles, and the VRUs can include pedestrians, automobiles, trucks, vans, minivans, sport utility vehicles (SUVs), busses, recreational vehicles, amusement park vehicles, trams, golf carts, robotically controlled vehicles, automated drive vehicles, remote controlled vehicles, drones, motorcycles, scooters, mopeds, bicycles, ATVs, roadside units, transportable objects, trains, trams, light rail trains, boats, personal watercraft, aircraft, helicopters, or any transport related entity or infrastructure. In fact, the various disclosed methods and apparatus are intended to be usable with any type of user and/or mode of transport that can travel along, or can be located in proximity to, any improved, unimproved, and/or unmarked path.” (Bai: Detailed Description of Exemplary Embodiments – 31st paragraph, FIG. 1) Examiner Note: The examiner is interpreting the slow-moving subsystems to include vehicle surroundings that are at a slower speed than the actual subject vehicle itself and any fast-moving subsystem to include any vehicle surroundings that are at a faster speed than the actual subject vehicle itself. Slow-moving subsystems may therefore include pedestrians, infrastructures, bicyclists, etc…, while fast moving subsystems may include other vehicles, motorcycles, etc…)
automatically calculating, by at least one processor, (“a processor that is configured to determine” (Bai: Summary – 11th paragraph))
automatically comparing, by the at least one processor, (“a processor that is configured to determine” (Bai: Summary – 11th paragraph))
automatically determining, by the at least one processor, (“a processor that is configured to determine” (Bai: Summary – 11th paragraph))
whether a current movement anomaly, including at least one of (1) a deviation in applicable traffic rules related to movement pattern, speed, acceleration, or deceleration and (2) a compromised line of sight in which there is a physical obstruction relative to an otherwise unobstructed line of sight to another subsystem, that exists in at least one of the subsystems in the identified subset of the plurality of subsystems exists in at least one of the subsystems in the identified subset of the plurality of subsystems;, (“The vehicle sensor system 516 can include devices to detect one or more characteristics of a road hazard, such as the presence of a vehicle, pedestrian, entity, or traffic-related situation. Characteristics can include identity, speed, direction, location, acceleration, orientation, size, etc.” (Bai: Detailed Description of Exemplary Embodiments – 73rd paragraph, FIG. 5) Examiner Note: The examiner is interpreting the hazardous conditions to be considered movement anomaly and to at least include the presence of a vehicle, pedestrian, entity, or traffic-related situation as well as their characteristics such as a deviation in applicable traffic rules, speed, acceleration, etc…)
identifying, by the processor, (“a processor that is configured to determine” (Bai: Summary – 11th paragraph))
and that at least one of the subsystems in the identified subset has at least one current movement anomaly; and responsive to identifying the instance, issuing at least one warning to at least one of the subsystems in the identified subset., (“Vehicle 104 includes a collision warning system (CWS) 202 that can receive and assess safety information and data. The CWS 202 can constitute an implementation of a collision avoidance technology to assess the risk of a collision of the subject vehicle with another vehicle, pedestrian, entity, etc., and can alert a driver through visual and audible warnings.” (Bai: Detailed Description of Exemplary Embodiments – 40th paragraph, FIG. 2) Examiner Note: The examiner is interpreting the movement anomaly to include a potential collision instance and consequent issuing of a warning message as a result of that instance.)
Bai does not teach but Lassoued teaches:
and without human intervention,, (“without requiring human interaction” (Lassoued: Detailed Description of the Drawings – 25th paragraph))
and without human intervention,, (“without requiring human interaction” (Lassoued: Detailed Description of the Drawings – 25th paragraph))
and without human intervention,, (“without requiring human interaction” (Lassoued: Detailed Description of the Drawings – 25th paragraph))
and without human intervention, (“without requiring human interaction” (Lassoued: Detailed Description of the Drawings – 25th paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Bai with these above aforementioned teachings from Lassoued in order to create a safe and efficient system and method to issue vehicular surrounding warnings. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Bai’s vehicular communications network and methods of use and manufacture with Lassoued’s monitoring vehicular operation risk system using sensing devices as “conventional aids enabling a driver to reduce the operational risk are limited in some cases” (Lassoued: Background of the Invention – 2nd paragraph). Combining both Bai and Lassoued would increase the safety and security of vehicle passengers in order to “improve the safety on roads and to prevent accidents.” (Lassoued: Background of the Invention – 2nd paragraph)
Bai in view of Lassoued does not teach but Pahwa teaches:
a likelihood of a collision occurring among an identified subset of the plurality of subsystems;, (“The network server device compares the location, the orientation, and the motion to information associated with at least one other traffic object to predict a likelihood of collision between the bicycle and the at least one other traffic object.” (Pahwa: Summary – 13th paragraph) Examiner Note: The examiner is interpreting the identified subset of the plurality of systems to be the bicycle in this case.)
the likelihood of a collision occurring to a collision-probability threshold;, (“The network server device compares the location, the orientation, and the motion to information associated with at least one other traffic object to predict a likelihood of collision between the bicycle and the at least one other traffic object. If the predicted likelihood of collision is above a predetermined threshold, the mobile computing device receives a notification from the network server device over the at least one network, via the at least one communication interface, and outputs at least one of an audio indication, visual indication, and haptic indication to a cyclist operating the bicycle, via the at least one output device.” (Pahwa: Summary – 13th paragraph))
based at least in part on the collected movement data, an instance in which each warning-triggering condition in a set of warning-triggering conditions is true, wherein the set of warning-triggering conditions comprises: that the likelihood of a collision occurring among an identified subset of the plurality of subsystems is greater than the collision-probability threshold;, (“The network server device compares the location, the orientation, and the motion to information associated with at least one other traffic object to predict a likelihood of collision between the bicycle and the at least one other traffic object. If the predicted likelihood of collision is above a predetermined threshold, the mobile computing device receives a notification from the network server device over the at least one network, via the at least one communication interface, and outputs at least one of an audio indication, visual indication, and haptic indication to a cyclist operating the bicycle, via the at least one output device.” (Pahwa: Summary – 13th paragraph) Examiner Note: The examiner is interpreting the set of warning-conditions to be true in the plurality of subsets as an equivalent to comparing the location, the orientation, and the motion to information associated with at least one other traffic object as mentioned by Pahwa.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Bai in view of Lassoued with these above aforementioned teachings from Pahwa in order to create a safe and effective warning system to pedestrians and general road traffic. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Bai’s vehicular communications network and methods of use and manufacture with Pahwa’s systems, apparatus, and methods for improving safety related to movable/ moving objects in order to “protect pedestrians and cyclists” (Pahwa: Background – 4th paragraph) by warning “vehicle operators to the potential presence of pedestrians and/or cyclists” (Pahwa: Background – 4th paragraph), therefore “developing and rolling out technology for accident prevention, including intelligent systems for detecting and reacting to nearby objects or phenomena” (Pahwa: Background – 4th paragraph) and promoting a safer vehicle surrounding and driving environment.

Claims 2, 30, 39, 47, and 58 are rejected under 35 U.S.C. 103 as being unpatentable over Bai (U.S. Pub. No. 2018/0156624 A1) in view of Konrardy (US Pat No. 10,156,848).
Regarding Claim 2:
Bai in view of Lassoued in further view of Pahwa, as shown in the rejection above, discloses the limitations of claim 1. Bai does not teach but Konrardy teaches:
The method of claim 1, wherein the movement data pertaining to at least one of the subsystems in the plurality of subsystems reflects one or more of position, positional accuracy, location, latitude, longitude, elevation, speed, acceleration, trajectory, transmission state, heading, steering-wheel angle, vehicle type, vehicle size, surface coefficient of friction, weather, temperature, precipitation, recent degree of active status of a traction-control system, recent degree of active status of an antilock braking system (ABS), and exterior-lights status., (“The back-end components 104 include one or more servers 140. Each server 140 may include one or more computer processors adapted and configured to execute various software applications and components of the autonomous vehicle data system 100, in addition to other software applications. The server 140 may further include a database 146, which may be adapted to store data related to the operation of the vehicle 108 and its autonomous operation features. Such data might include, for example, dates and times of vehicle use, duration of vehicle use, use and settings of autonomous operation features, information regarding control decisions or control commands generated by the autonomous operation features, speed of the vehicle 108, RPM or other tachometer readings of the vehicle 108, lateral and longitudinal acceleration of the vehicle 108, vehicle accidents, incidents or near collisions of the vehicle 108, hazardous or anomalous conditions within the vehicle operating environment (e.g., construction, accidents, etc.), communication between the autonomous operation features and external sources, environmental conditions of vehicle operation (e.g., weather, traffic, road condition, etc.), errors or failures of autonomous operation features, or other data relating to use of the vehicle 108 and the autonomous operation features, which may be uploaded to the server 140 via the network 130. The server 140 may access data stored in the database 146 when executing various functions and tasks associated with the evaluating feature effectiveness or assessing risk relating to an autonomous vehicle.” (Konrardy: Cols. 13-14 – lines 64-24, FIG. 1A) Examiner Note: The examiner is interpreting the back-end components to be considered part of the subsystems and the servers to include data pertaining to the vehicle including but not limited to position, positional accuracy, location, latitude, longitude, elevation, speed, acceleration, etc…)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Bai with these above aforementioned teachings from Konrardy in order to create a safe and user friendly system and method to issue vehicular surrounding warnings. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Bai’s vehicular communications network and methods of use and manufacture with Konrardy’s autonomous vehicle routing system during emergencies as “unusual or irregular environmental conditions may significantly impair the functioning of the autonomous operation features controlling the autonomous vehicle.” (Konrardy: Cols. 3-4 – lines 65-1) Combining both Bai and Konrardy would create a safer vehicular system, “ensuring safe operation of such autonomous or semi-autonomous vehicles is of the utmost importance because the automated systems of these vehicles may not function properly in all environments.” (Konrardy: Col. 3 – lines 60-63)
Regarding Claim 30:
Bai in view of Lassoued in further view of Pahwa, as shown in the rejection above, discloses the limitations of claim 1. Bai does not teach but Konrardy teaches:
The method of claim 1, wherein the at least one current movement anomaly comprises an erratic movement pattern., (“hazardous or anomalous conditions within the vehicle operating environment (e.g., construction, accidents, etc.)” (Konrardy: Col. 14 – lines 13-14) Examiner Note: The examiner is interpreting the hazardous/anomalous conditions to include unpredictable movement patterns, which include construction, accidents, etc…)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Bai with these above aforementioned teachings from Konrardy in order to create a safe and user friendly system and method to issue vehicular surrounding warnings. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Bai’s vehicular communications network and methods of use and manufacture with Konrardy’s autonomous vehicle routing system during emergencies as “unusual or irregular environmental conditions may significantly impair the functioning of the autonomous operation features controlling the autonomous vehicle.” (Konrardy: Cols. 3-4 – lines 65-1) Combining both Bai and Konrardy would create a safer vehicular system, “ensuring safe operation of such autonomous or semi-autonomous vehicles is of the utmost importance because the automated systems of these vehicles may not function properly in all environments.” (Konrardy: Col. 3 – lines 60-63)
Regarding Claim 39:
Bai in view of Lassoued in further view of Pahwa, as shown in the rejection above, discloses the limitations of claim 1. Bai does not teach but Konrardy teaches:
The method of claim 1, wherein the at least one current movement anomaly comprises a compromised line of sight., (“The environmental data may include data or information associated with (i) road construction; (ii) flooded roads; (iii) pot holes; (iv) debris in the road; (v) road marking visibility; (vi) presence of bicycle lanes; (vii) inoperable traffic lights; (viii) degree of road lighting from street lights; (ix) number of pedestrians nearby; (x) presence of school bus stops; (xi) presence of school zones; (xii) traffic directed by emergency personnel; (xiii) traffic accidents; (xiv) detours, and/or (xv) other anomalies.” (Konrardy: Col. 23 – lines 8-17) Examiner Note: The examiner is interpreting the degree of road lighting from street lights to be synonymous with a comprised line of sight.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Bai with these above aforementioned teachings from Konrardy in order to create a safe and user friendly system and method to issue vehicular surrounding warnings. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Bai’s vehicular communications network and methods of use and manufacture with Konrardy’s autonomous vehicle routing system during emergencies as “unusual or irregular environmental conditions may significantly impair the functioning of the autonomous operation features controlling the autonomous vehicle.” (Konrardy: Cols. 3-4 – lines 65-1) Combining both Bai and Konrardy would create a safer vehicular system, “ensuring safe operation of such autonomous or semi-autonomous vehicles is of the utmost importance because the automated systems of these vehicles may not function properly in all environments.” (Konrardy: Col. 3 – lines 60-63)
Regarding Claim 47:
Bai in view of Lassoued in further view of Pahwa, as shown in the rejection above, discloses the limitations of claim 1. Bai does not teach but Konrardy teaches:
The method of claim 1, wherein issuing a warning to a subsystem comprises presenting at least one warning indication via a user interface of the subsystem., (“In some embodiments, the passenger or user of the mobile device 110 may be presented with a plurality of options for interim target locations (e.g., nearby restaurants or shops), which may be selected as the interim target location.” (Konrardy: Col. 53 – lines 56-60, FIG. 1A) Examiner Note: The examiner is interpreting the user of the mobile device to be presented with information by means of a message/warning in this particular case.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Bai with these above aforementioned teachings from Konrardy in order to create a safe and user friendly system and method to issue vehicular surrounding warnings. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Bai’s vehicular communications network and methods of use and manufacture with Konrardy’s autonomous vehicle routing system during emergencies as “unusual or irregular environmental conditions may significantly impair the functioning of the autonomous operation features controlling the autonomous vehicle.” (Konrardy: Cols. 3-4 – lines 65-1) Combining both Bai and Konrardy would create a safer vehicular system, “ensuring safe operation of such autonomous or semi-autonomous vehicles is of the utmost importance because the automated systems of these vehicles may not function properly in all environments.” (Konrardy: Col. 3 – lines 60-63)
Regarding Claim 58:
Bai in view of Lassoued in further view of Pahwa, as shown in the rejection above, discloses the limitations of claim 4. Bai does not teach but Konrardy teaches:
The method of claim 4, wherein the at least one warning comprises an identification of an alternate path., (“In some embodiments, the passenger or user of the mobile device 110 may be presented with a plurality of options for interim target locations (e.g., nearby restaurants or shops), which may be selected as the interim target location.” (Konrardy: Col. 53 – lines 56-60, FIG. 1A) Examiner Note: The examiner is interpreting the user of the mobile device to be presented with information by means of a message/warning in this particular case.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Bai with these above aforementioned teachings from Konrardy in order to create a safe and user friendly system and method to issue vehicular surrounding warnings. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Bai’s vehicular communications network and methods of use and manufacture with Konrardy’s autonomous vehicle routing system during emergencies as “unusual or irregular environmental conditions may significantly impair the functioning of the autonomous operation features controlling the autonomous vehicle.” (Konrardy: Cols. 3-4 – lines 65-1) Combining both Bai and Konrardy would create a safer vehicular system, “ensuring safe operation of such autonomous or semi-autonomous vehicles is of the utmost importance because the automated systems of these vehicles may not function properly in all environments.” (Konrardy: Col. 3 – lines 60-63)

Claim 125 is rejected under 35 U.S.C. 103 as being unpatentable over Bai (U.S. Pub. No. 2018/0156624 A1) in view of Pahwa (U.S. Pub. No. 2018/0075747 A1).

Regarding Claim 125:
Bai teaches:
A non-transitory computer-readable medium containing instructions executable by a processor for carrying out, (“The memory 408 may be of any type capable of storing information accessible by the processor, including a computer-readable medium, or other medium that stores data that may be read with the aid of an electronic device, such as a hard-drive, flash drive, memory card, ROM, RAM, DVD or other optical disks, as well as other write-capable and read-only memories. Systems and methods may include different combinations of the foregoing, whereby different portions of the instructions and data are stored on different types of media.” (Bai: Detailed Description of Exemplary Embodiments – 46th paragraph, FIG. 4))
a set of risk-assessment-system functions, the set of risk- assessment-system functions including:, (“a collision warning system (CWS) 202 that can receive and assess safety information and data. The CWS 202 can constitute an implementation of a collision avoidance technology to assess the risk of a collision of the subject vehicle with another vehicle, pedestrian, entity, etc.,” (Bai: Detailed Description of Exemplary Embodiments – 40th paragraph, FIG. 2))
collecting movement data pertaining to each subsystem in a plurality of subsystems,, (“The disclosed subject matter relates to vehicular communications networks and methods of use and manufacture thereof. In particular, some embodiments relate to methods and apparatus for generating, transmitting, and/or receiving data along a vehicular communications network relating to a vehicle's location and/or path or route of travel.” (Bai: Background – 2nd paragraph))
wherein the plurality of subsystems comprises at least one slow-moving subsystem and/or at least one fast-moving subsystem;, (“Some of the disclosed embodiments relate to a vehicle communication network that is disclosed below in the context of a traffic scenario 100. This scenario may involve one or more users and vulnerable road users (VRUs). The users can include vehicles, and the VRUs can include pedestrians, automobiles, trucks, vans, minivans, sport utility vehicles (SUVs), busses, recreational vehicles, amusement park vehicles, trams, golf carts, robotically controlled vehicles, automated drive vehicles, remote controlled vehicles, drones, motorcycles, scooters, mopeds, bicycles, ATVs, roadside units, transportable objects, trains, trams, light rail trains, boats, personal watercraft, aircraft, helicopters, or any transport related entity or infrastructure. In fact, the various disclosed methods and apparatus are intended to be usable with any type of user and/or mode of transport that can travel along, or can be located in proximity to, any improved, unimproved, and/or unmarked path.” (Bai: Detailed Description of Exemplary Embodiments – 31st paragraph, FIG. 1) Examiner Note: The examiner is interpreting the slow-moving subsystems to include vehicle surroundings that are at a slower speed than the actual subject vehicle itself and any fast-moving subsystem to include any vehicle surroundings that are at a faster speed than the actual subject vehicle itself. Slow-moving subsystems may therefore include pedestrians, infrastructures, bicyclists, etc…, while fast moving subsystems may include other vehicles, motorcycles, etc…)
and that at least one of the subsystems in the identified subset has at least one current movement anomaly, including at least one of (1) a deviation in applicable traffic rules related to movement pattern, speed, acceleration, or deceleration and (2) a compromised line of sight in which there is a physical obstruction relative to an otherwise unobstructed line of sight to another subsystem, that exists in at least one of the subsystems in the identified subset of the plurality of subsystems; and responsive to identifying the instance, issuing at least one warning to at least one of the subsystems in the identified subset., (“Vehicle 104 includes a collision warning system (CWS) 202 that can receive and assess safety information and data. The CWS 202 can constitute an implementation of a collision avoidance technology to assess the risk of a collision of the subject vehicle with another vehicle, pedestrian, entity, etc., and can alert a driver through visual and audible warnings.” (Bai: Detailed Description of Exemplary Embodiments – 40th paragraph, FIG. 2) Bai further continues to describe current movement anomaly examples and states ““The vehicle sensor system 516 can include devices to detect one or more characteristics of a road hazard, such as the presence of a vehicle, pedestrian, entity, or traffic-related situation. Characteristics can include identity, speed, direction, location, acceleration, orientation, size, etc.” (Bai: Detailed Description of Exemplary Embodiments – 73rd paragraph, FIG. 5) Examiner Note: The examiner is interpreting the hazardous conditions to be considered movement anomaly and to include a potential collision instance and consequent issuing of a warning message as a result of that instance and to at least include the presence of a vehicle, pedestrian, entity, or traffic-related situation as well as their characteristics such as a deviation in applicable traffic rules, speed, acceleration, etc…)
Bai does not teach but Pahwa teaches:
identifying, based at least in part on the collected movement data, an instance in which each warning-triggering condition in a set of warning-triggering conditions is true, wherein the set of warning-triggering conditions comprises: that a likelihood of a collision occurring among an identified subset of the plurality of subsystems is greater than a collision-probability threshold;, (“The network server device compares the location, the orientation, and the motion to information associated with at least one other traffic object to predict a likelihood of collision between the bicycle and the at least one other traffic object. If the predicted likelihood of collision is above a predetermined threshold, the mobile computing device receives a notification from the network server device over the at least one network, via the at least one communication interface, and outputs at least one of an audio indication, visual indication, and haptic indication to a cyclist operating the bicycle, via the at least one output device.” (Pahwa: Summary – 13th paragraph) Examiner Note: The examiner is interpreting the set of warning-conditions to be true in the plurality of subsets as an equivalent to comparing the location, the orientation, and the motion to information associated with at least one other traffic object as mentioned by Pahwa.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Bai with these above aforementioned teachings from Pahwa in order to create a safe and effective warning system to pedestrians and general road traffic. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Bai’s vehicular communications network and methods of use and manufacture with Pahwa’s systems, apparatus, and methods for improving safety related to movable/ moving objects in order to “protect pedestrians and cyclists” (Pahwa: Background – 4th paragraph) by warning “vehicle operators to the potential presence of pedestrians and/or cyclists” (Pahwa: Background – 4th paragraph), therefore “developing and rolling out technology for accident prevention, including intelligent systems for detecting and reacting to nearby objects or phenomena” (Pahwa: Background – 4th paragraph) and promoting a safer vehicle surrounding and driving environment.

Response to Arguments

The 35 U.S.C. 112 rejection set forth in the Final Rejection mailed on March 2, 2022 has been withdrawn as the “Amendments” and “Remarks” filed by the Applicant on July 5, 2022 satisfactorily overcome this rejection.
Applicant’s arguments filed on July 5th, 2022 with regard to the 35 U.S.C. 103 rejection have been fully considered but are not persuasive.
With regard to the 35 U.S.C. 103 rejection, the newly added limitations are taught either in Bai or Lassoued as has been set forth above, contrary to the Applicant’s assertions. Therefore, the Applicant’s amendments and arguments are insufficient to overcome these prior art rejections.
More particularly, Bai mentions “a processor that is configured to determine” (Bai: Summary – 11th paragraph), therefore addressing the Applicant’s limitation of “automatically determining, by the at least one processor”. Furthermore, Bai states “The vehicle sensor system 516 can include devices to detect one or more characteristics of a road hazard, such as the presence of a vehicle, pedestrian, entity, or traffic-related situation. Characteristics can include identity, speed, direction, location, acceleration, orientation, size, etc.” (Bai: Detailed Description of Exemplary Embodiments – 73rd paragraph, FIG. 5) Consequently, the hazardous conditions are interpreted to be considered movement anomaly and to at least include the presence of a vehicle, pedestrian, entity, or traffic-related situation as well as their characteristics such as a deviation in applicable traffic rules, speed, acceleration, etc… In doing so, Bai addresses the Applicant’s limitation of “whether a current movement anomaly, including at least one of (1) a deviation in applicable traffic rules related to movement pattern, speed, acceleration, or deceleration and (2) a compromised line of sight in which there is a physical obstruction relative to an otherwise unobstructed line of sight to another subsystem, that exists in at least one of the subsystems in the identified subset of the plurality of subsystems” as set forth in claims 1, 63, and 125.
Moreover, Lassoued mentions “without requiring human interaction” (Lassoued: Detailed Description of the Drawings – 25th paragraph), therefore addressing the Applicant’s limitation of “and without human intervention” as set forth in claims 1, 63, and 125.
As a result, the combination of Bai and Lassoued addresses “automatically determining, by the at least one processor and without human intervention, whether a current movement anomaly. including at least one of (1) a deviation in applicable traffic rules related to movement pattern, speed, acceleration, or deceleration and (2) a compromised line of sight in which there is a physical obstruction relative to an otherwise unobstructed line of sight to another subsystem, that exists in at least one of the subsystems in the identified subset of the plurality of subsystems” as set forth by the Applicant in claims 1, 63, and 125.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Chalhoub whose telephone number is (571) 272-9754. The examiner can normally be reached Mon-Fri 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on (571) 272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.R.C./Examiner, Art Unit 3667                                                                                                                                                                                                        
/VIVEK D KOPPIKAR/Supervisory Patent Examiner, Art Unit 3667